DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to response filed on 8/8/2022.  This action is Non-Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1, 10 and 19 recite “generate design patterns associated with a software development project based on historical information at a task level;”, “validate the design patterns”, “decompose the design patterns into scenarios having a plurality of tasks;”, “survey the scenarios;”, “develop a plurality of estimate baselines for the scenarios based on past actual estimates and survey information;” and “develop an estimation model based on the previously generated design patterns and the plurality of estimate baselines for the scenarios;”.  The limitation of generate, validate, decompose, survey, develop and develop under their broadest reasonable interpretation, cover the performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  Therefore claims 1 recites an abstract idea.
	None of the additional elements integrate the judicial exception into a practical application.  The step of “provide feedback to the historical information used to generate the design patterns of the estimation model based on actual task based performance metrics for use in generating design patterns for future projects.”, is nothing more than insignificant post-solution activity .  The feedback does not improve the functionality of a computer or to any other technology or technical field (See MPEP 2106.05 (a)).  Accordingly the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons as described above with respect to a practical application.  Therefore the claim is not patent eligible.

Claims 2, claims “wherein the task is a software design or development task”.  The additional element does not integrate the abstract idea into a practical application because it does impose any meaningful limits on practicing the abstract idea. See MPEP 2016.05(e).

Claim 3, claims “wherein the task is associated with a category and the design pattern generated corresponds to the task category”.  The additional element does not integrate the abstract idea into a practical application because it does impose any meaningful limits on practicing the abstract idea. See MPEP 2016.05(e).

Claim 4, claims “wherein the design patterns generated are selected from previously stored design patterns”.  The additional element does not integrate the abstract idea into a practical application because it does impose any meaningful limits on practicing the abstract idea. See MPEP 2016.05(e).

Claim 5, claims “wherein the identification of previously stored design patterns available for selection are identified based on the activity and task category”. The additional element does not integrate the abstract idea into a practical application because it does impose any meaningful limits on practicing the abstract idea. See MPEP 2016.05(e).

Claim 6, “wherein the survey identifies task complexity, design hours, and/or development testing hours”.  The additional element does not integrate the abstract idea into a practical application because it does impose any meaningful limits on practicing the abstract idea. See MPEP 2016.05(e).

Claim 7, claims “wherein the computer executable instructions further cause the processor to override the estimate at the task level”.  This limitation is nothing more than insignificant post solution activity (see MEPE 2106.05(g)).  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Claim 8, claims “wherein the estimation model output comprises a plurality of activities and associated hours and cost of each respective activity”.  This limitation is nothing more than insignificant post solution activity (see MEPE 2106.05(g)).  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Claim 9, claims “wherein the computer executable instructions further cause the processor to provide a comparable estimate having a plurality of different estimates based on different estimate models.”.  This limitation is nothing more than insignificant post solution activity (see MEPE 2106.05(g)).  The additional element does not inteFgrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
As per claim 10-20, claims 10-20 are rejected for the same reasons as claims 1-9.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 10 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   All claims claim “develop an estimation model based on the previously generated design patterns and the plurality of estimate baselines for the scenarios” and “provide feedback to the historical information used to generate the design patterns of the estimation model based on the actual task based performance metric for use in generating design patters for future projects”.  However, the examiner has not been able to find anywhere in the specification that teaches or suggests these limitations. Paragraph 62 of the specification states “At step 308, an estimation model is generated based on the base line estimates for the tasks associated with the project”.  Paragraphs 0012-0014 state “develop an estimation model based on the plurality of estimate baselines”.  However, the examiner has not been able to find anywhere in the specification that the estimation model is based on previously generated design patterns and that historical information is used to generate design patterns of the estimation model as claimed.
Claims 2-9, 11-18 and 20, claims 2-9, 11-18 and 20 are rejected for the same reasons as claims 1, 10 and 19.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19 recites the limitation "the previously generated design patterns" in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raffo et al. (US 7,890,924 B2) and further in view of Boyer et al. (US 10,885,440 B2).

As per claim 1, Raffo et al. teaches the invention as claimed including, “A non-transitory computer readable medium having computer-executable instructions embodied thereon, wherein, when executed by a processor, the computer-executable instructions cause the processor to:
generate design patterns associated with a software development project based on historical information at a task level;”
Raffo et al. teaches a system for providing generalized software process simulation models (GPSMs) (design patterns) utilizing generic software engineering model blocks (GSMB).  Blocks are designated to be both generic and reusable.  Blocks are configured to represent discrete software engineering processes (tasks).  Block activities are constrained to measurement and computation of specifically chosen software engineering metric data.  A software developer can utilize combination of blocks to create (generate) multi-block generalized software process simulation models (design patterns) (column 3, lines 46-58).  GPSMs incorporate cognitive patterns by using them to define general processes that define the necessary steps or patterns called problem-solution templates for a consistent aspect or solution to a problem (column 5, lines 28).  A model and block library comprises data which describes pre-made GPSMs and GSMBs (historical) which can be retrieved (generated) and used to model an entire software development process.  A user can store GPSMs and GSMBs that he or she created or modified in the library for future use (historical) (column 5, lines 45-51).  The library allows the project manager to pick and choose from numerous modeling components. Allowing a user to store modeling components, the system allows a user to develop and refine software development models over a period of time.  Because a stored model (historical) can be retrieved, the GPSM system allows a user to react to requirement and resource changes as they happed, to model and test development possibilities, and store any modifications to facilitate later simulations.  The model and block library can comprise one or more files which describe models and modeling blocks. (column 5, lines 53- column 6, lines 1-4).
GSMBs are created or customized by a software developer expressly for a specific GPSM.  GSMBs are created or customized by a software developer according to the developer’s particular software development practice.   GSMBs are introduced or modified to test the effects of a change in the process modeled by the GPSM (column 7, lines 14-26).  GSMB types includes, development blocks which simulate product development and inject defects, inspection and testing blocks which detect defects, rework blocks which correct and inject defects, and joint review blocks which detect and correct defects (column 7, lines 51-67).  Raffo et al. further teaches determining whether or not a new simulation model is to be used in the GPSM system, or whether an already-existing one will be used instead.  If a new model is to be created, the process continues where a new GPSM and database is created (column 8, lines 35-56). The user builds a conceptual model of a software design process by choosing GPSMs (tasks) that closely models the anticipated software development process for which a model is to be built.  A conceptual model is developed based on the planned development activities or an existing GPSM template is modified for a particular engineering situation (column 8, lines 66 – column 9, lines 1-10).  The GSMBs are used to build the software process model based on the conceptual model built.  This can include utilizing pre-made GSMBs (tasks) which have been developed to represent particular process steps, such as development, inspection, or testing (column 9, lines 11-21).
“validate the design patterns;”
Raffo et al. teaches the newly created model is validated and verified (column 9, lines 56-62).
However Raffo et al. does not explicitly appear to teach, “decompose the design patterns into scenarios having a plurality of tasks;
survey the scenarios;
develop a plurality of estimate baselines for the scenarios based on past actual estimates and survey information;
develop an estimation model based on the previously generated design patters and the plurality of estimate baselines for the scenarios; and provide feedback to the historical information used to generate the design patters of the estimation model based on actual task based performance metrics for use in generating design patterns for future projects.”
Boyer et al. teaches a process model comprised of activities for a given project including metadata associated with each activity (column 16, lines 6-14).  The system extracts, with sematic extraction, data and metadata from the process model and generates user stories (scenarios).  One or more user stories are generated for each activity (column 16, lines 24-40).  A user story may represent one artifact of many derived from performing semantic analysis.  Artifacts include a list of developments tasks (plurality of tasks) (column 16, lines 44-50).
 A scoring utility can assign scores to user stories that reflect risk levels associated with completing the activities associated with the user stories.  The accuracy of the scoring utility increases as subsequent processes are modelled (estimation model).  Feedback related to the activities is obtained.  The feedback is from both human users of the system (survey information) as well as from historical data (past actual estimates) (column 19, lines 15-29).
Human users of the system can provide this feedback and earlier (automatic) estimates for equivalent or similar activities can also comprise feedback that can inform the scoring of subsequent equivalent or similar activities (column 19, lines 30-36).  Therefore the feedback is estimate baselines based on past actual estimates (earlier automatic estimates) and survey info (user feedback) for equivalent or similar activities.
	Historical data includes historical maps (estimation models) of historical projects (previously generated design patterns) and resource cost-to-build information for the historical maps.  Programs match based on the search results from a search in the historical data, portions of the map to portions of similar portions of historical maps and based on this matching and other resource cost information, estimating the resource costs, including the effort needed for the current artifacts within the map (column 19, lines 37-51).
	A score is assigned to a user story (scenario) in a process and this score represents a level of anticipated risk associated with completing the activities associated with this user store within a predicted timeframe.  The one or more programs retain the score as historical data and obtain feedback including user feedback, related to the score continuously throughout the process and a subsequent process.  The one or more programs extract data and metadata from the process model of the subsequent process and generate user stores.  The one or more programs determine that the user story from the process and the user story from the subsequent process are equivalent or similar.  The one or more programs automatically update the process model of the subsequent process with the user stories.  A score is assigned to the user story in the subsequent process that was equivalent or similar to the user story in the process based on the (continuous ) feedback and based on the historical data of the user story (column 19, lines 52- column 20, lines 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the application for the system to generate scores/estimate baseline for a plurality of selected models since one will be able to select different models as taught by Ruffo et al. and Boyer et al. will allow the generation of a stories and scores (estimate) for stories for each selected model.  Raffo teaches a model and block library comprises data which describes pre-made GPSMs and GSMBs (historical) which can be retrieved (generated) and used to model an entire software development process.  A user can store GPSMs and GSMBs that he or she created or modified in the library for future use (historical) (column 5, lines 45-51).  Therefore pre-made GPSMs and GSMBs of Raffo et al. can now have scores/feedbacks as data that describes the pre-made GPSMs and GSMBs and this feedback can be used in the selection of  models/blocks to generate a new design pattern, thereby giving the user more information to make a selection and would have been obvious to try before the effective filing of the application.  The examiner would further like to state that “for use in generating design patterns for future projects” is intended use and does not hold any patentable weight. 

As per claim 2, Raffo et al. further teaches, “The non-transitory computer readable medium of claim 1, wherein the task is a software design or development task.”
GPSMs are composed of multiple reusable blocks which can be easily connected together representing relations between software development phases (Column 4, lines 35-37).  GPSMs incorporate cognitive patterns by using them to define general processes that define the necessary steps or patterns called problem-solution templates for a consistent aspect or solution to a problem (column 5, lines 28).  GSMB types includes, development blocks which simulate product development and inject defects, inspection and testing blocks which detect defects, rework blocks which correct and inject defects, and joint review blocks which detect and correct defects (column 7, lines 51-67).

As per claim 3, Raffo et al. further teaches, “The non-transitory computer readable medium of claim 2, wherein the task is associated with a category and the design pattern generated corresponds to the task category.”
GPSMs (design patterns) are composed of multiple reusable blocks which can be easily connected together representing relations between software development phases (Column 4, lines 35-37).  GPSMs incorporate cognitive patterns by using them to define general processes that define the necessary steps or patterns called problem-solution templates (category) for a consistent aspect or solution to a problem (column 5, lines 28).  A model and block library comprises data which describes pre-made GPSMs and GSMBs which can be retrieved and used to model an entire software development process.  A user can store GPSMs and GSMBs that he or she created or modified in the library for future use (column 5, lines 45-51).  The library allows the project manager to pick and choose from numerous modeling components. Allowing a user to store modeling components, the system allows a user to develop and refine software development models over a period of time.  The model and block library can comprise one or more files which describe models and modeling blocks. (column 5, lines 53- column 6, lines 1-4).  GSMBs are created or customized by a software developer expressly for a specific GPSM (category).  GSMBs are created or customized by a software developer according to the developer’s particular software development practice (category) (column 7, lines 14-26).  The user builds a conceptual model of a software design process by choosing GPSMs that closely models the anticipated software development process (category) for which a model is to be built.  A conceptual model is developed based on the planned development activities or an existing GPSM template (category) is modified for a particular engineering situation (column 8, lines 66 – column 9, lines 1-10).  The GSMBs are used to build the software process model based on the conceptual model built.  This can include utilizing pre-made GSMBs which have been developed to represent particular process steps, such as development, inspection, or testing (column 9, lines 11-21).

As per claim 4,  Raffo et al. further teaches, “The non-transitory computer readable medium of claim 1, wherein the design patterns generated are selected from previously stored design patterns.”
Raffo et al. teaches that a model and block library comprises data which describes pre-made GPSMs and GSMBs which can be retrieved and used to model for entire software development process.  A user can store GPSMs and GSMBs that he or she created or modified in the library for future use (column 5, lines 45-51).  The library allows the project manager to pick and choose from numerous modeling components. Allowing a user to store modeling components, the system allows a user to develop and refine software development models over a period of time.  Because a stored model can be retrieved, the GPSM system allows a user to react to requirement and resource changes as they happed, to model and test development possibilities, and store any modifications to facilitate later simulations.  The model and block library can comprise one or more files which describe models and modeling blocks. (column 5, lines 53- column 6, lines 1-4).

As per claim 5,  Raffo et al. further teaches, “The non-transitory computer readable medium of claim 4, wherein the identification of previously stored design patterns available for selection are identified based on the activity type and task category.
GPSMs (design patterns) are composed of multiple reusable blocks (activities of different types) which can be easily connected together representing relations between software development phases (Column 4, lines 35-37).  GPSMs incorporate cognitive patterns by using them to define general processes that define the necessary steps or patterns called problem-solution templates for a consistent aspect or solution to a problem (column 5, lines 28).  A model and block library comprises data which describes pre-made GPSMs and GSMBs which can be retrieved and used to model an entire software development process.  A user can store GPSMs and GSMBs that he or she created or modified in the library for future use (column 5, lines 45-51).  The library allows the project manager to pick and choose from numerous modeling components. Allowing a user to store modeling components, the system allows a user to develop and refine software development models over a period of time.  The model and block library can comprise one or more files which describe models and modeling blocks. (column 5, lines 53- column 6, lines 1-4).  GSMBs are created or customized by a software developer expressly for a specific GPSM (category).  GSMBs are created or customized by a software developer according to the developer’s particular software development practice (category) (column 7, lines 14-26).  The user builds a conceptual model of a software design process by choosing GPSMs that closely models the anticipated software development process (category) for which a model is to be built.  A conceptual model is developed based on the planned development activities or an existing GPSM template (category) is modified for a particular engineering situation (column 8, lines 66 – column 9, lines 1-10).  The GSMBs are used to build the software process model based on the conceptual model built.  This can include utilizing pre-made GSMBs (activity types) which have been developed to represent particular process steps, such as development, inspection, or testing (categories)(column 9, lines 11-21).

As per claim 6, Boyer et al. further teaches, “The non-transitory computer readable medium of claim 1, wherein the survey identifies task complexity, design hours, and/or development testing hours.
Boyer et al. teaches that the scoring utility can assign scores to user stories that reflect risk levels associated with completing the activities associated with the user stories within a predetermined time frame.  The accuracy of the scoring utility increases as subsequent processes are modeled by obtaining feedback related to the activities.  The feedback not only informs the scoring but also informs the values of the resource estimates.  Historical data includes historical maps of historical projects and resources cost-to-build information (e.g., hours spent in development, etc.) of the historical map and for historical artifacts within the historical map.  The one or more programs match, based on the search result from the search in historical data, portions of the historical maps and based on this matching and other resource cost information, estimating, the resource cost, including the effort needed for the current artifacts within the map (column 19, lines 16-51).

As per claim 7, Boyer et al. further teaches, “The non-transitory computer readable medium of claim 1, wherein the computer-executable instructions further cause the processor to override the estimate at the task level.”
Boyer et al. teaches the accuracy of the scoring utility increase as subsequent processes are modeled.  During the process the system may obtain feedback (override) related to the activities.  The feedback not only informs the scoring but also informs the values of the resource estimate.  The feedback can be both human users of the system as well as from historical data (column 19, lines 6-29).  The human user can provide this feedback and earlier (automatic) estimates for equivalent or similar activities.  Feedback can also comprise feedback that can inform the scoring of subsequent equivalent or similar activities.  The system can continuously obtain feedback from system users or from previous automate estimation, so its scoring utility is more accurate over time (column 19, lines 16-51).  The system retain the scores as historical data and obtains feedback, including user feedback, related to the score continuously throughout the process and a subsequent process (column 19, lines 52-62).   The examiner interprets the user feedback as the override.  As stated above, after an estimation is done it is retained as historical data and user feedback is also collected to be used in future predictions.  Therefore if the estimate is not good the use feedback will include actual data which will be used to adjust/change(override) the previous estimation using the received feedback for future estimations. 

As per claim 8, Boyer et al. further teaches, “The non-transitory computer readable medium of claim 1, wherein the estimation model output comprises a plurality of activities and associated hours and costs of each respective activity.”
	Boyer et al. teaches that the scoring utility can assign scores to user stories that reflect risk levels associated with completing the activities associated with the user stories within a predetermined time frame.  The accuracy of the scoring utility increases as subsequent processes are modeled by obtaining feedback related to the activities.  The feedback not only informs the scoring but also informs the values of the resource estimates.  Historical data includes historical maps of historical projects and resources cost-to-build information (e.g., hours spent in development, etc.) of the historical map and for historical artifacts within the historical map.  The one or more programs match, based on the search result from the search in historical data, portions of the historical maps and based on this matching and other resource cost information, estimating, the resource cost, including the effort needed for the current artifacts within the map (column 19, lines 6-51).

As per claim 9, Raffo et al. and Boyer et al. further teach, “The non-transitory computer readable medium of claim 1, wherein the computer-executable instructions further cause the processor to provide a comparable estimate having a plurality of different estimates based on different estimate models.”
Raffo et al. teaches, a system for providing generalized software process simulation models (GPSMs) utilizing generic software engineering model blocks (GSMB).  Blocks are designated to be both generic and reusable.  Blocks are configured to represent discrete software engineering processes.  Block activities are constrained to measurement and computation of specifically chosen software engineering metric data.  A software developer can utilize combination of blocks to create multi-block generalized software process simulation models (column 3, lines 46-58).  GPSMs (design patterns) are composed of multiple reusable blocks (activities of different types) which can be easily connected together representing relations between software development phases (Column 4, lines 35-37).  GPSMs incorporate cognitive patterns by using them to define general processes that define the necessary steps or patterns called problem-solution templates for a consistent aspect or solution to a problem (column 5, lines 28).  A model and block library comprises data which describes pre-made GPSMs and GSMBs which can be retrieved and used to model an entire software development process.  A user can store GPSMs and GSMBs that he or she created or modified in the library for future use (column 5, lines 45-51).  The library allows the project manager to pick and choose from numerous modeling components. Allowing a user to store modeling components, the system allows a user to develop and refine software development models over a period of time.  The model and block library can comprise one or more files which describe models and modeling blocks. (column 5, lines 53- column 6, lines 1-4).  GSMBs are created or customized by a software developer expressly for a specific GPSM (category).  GSMBs are created or customized by a software developer according to the developer’s particular software development practice (category) (column 7, lines 14-26).  The user builds a conceptual model of a software design process by choosing GPSMs that closely models the anticipated software development process (category) for which a model is to be built.  A conceptual model is developed based on the planned development activities or an existing GPSM template (category) is modified for a particular engineering situation (column 8, lines 66 – column 9, lines 1-10).  The GSMBs are used to build the software process model based on the conceptual model built.  This can include utilizing pre-made GSMBs (activity types) which have been developed to represent particular process steps, such as development, inspection, or testing (column 9, lines 11-21).
Boyer et al. teaches a process model comprised of activities for a given project including metadata associated with each activity (column 16, lines 6-14).  The system extracts, with sematic extraction, data and metadata from the process model and generates user stories.  One or more user stories is generated for each activity (column 16, lines 24-40).  A user story may represent one artifact of many derived from performing semantic analysis.  Artifacts include a list of developments tasks (column 16, lines 44-50).
	Boyer et al. further teaches that the scoring utility can assign scores to user stories that reflect risk levels associated with completing the activities associated with the user stories within a predetermined time frame.  The accuracy of the scoring utility increases as subsequent processes are modeled by obtaining feedback related to the activities.  The feedback not only informs the scoring but also informs the values of the resource estimates.  Historical data includes historical maps of historical projects and resources cost-to-build information (e.g., hours spent in development, etc.) of the historical map and for historical artifacts within the historical map.  The one or more programs match, based on the search result from the search in historical data, portions of the historical maps and based on this matching and other resource cost information, estimating, the resource cost, including the effort needed for the current artifacts within the map (column 19, lines 6-51).
	The examiner states that as shown above Raffo et al. teaches a system for providing generalized software process simulation models (GPSMs) utilizing generic software engineering model blocks (GSMB).  The GPSMs can be selected by a user from a library.  Boyer et al. teaches a scoring utility that can assign scores to user stories.  A user story may represent one artifact of many derived from performing semantic analysis on a model that is comprised of activities for a given project.  The artifacts include a list of development tasks.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the application for the system to generate scores/estimates for a plurality of selected models since one will be able to select different models as taught by Ruffo et al. and Boyer et al. will allow the generation of a stories and scores (estimate) for stories for each selected model.

As per claim 10-20, claims 10-20 are rejected for the same reasons as claims 1-9.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.

Regarding Rejection under 35 U.S.C § 101 of claims 1-10
1)  Claims are not Directed to an Abstract Idea
Applicant argues that the claims are not directed to an abstract idea.  The applicant points to a PTAB decision in an Appeal 2018-007443 for U.S. Application No. 14/815,940 and states that the PTAB identified that a computer program directed to AI algorithms does not recite a mental process because based on the context in which they are applied, they are computationally complex.  The examiner respectfully disagrees.  The examiner first would like to states that PTAB decisions are not precedential and do not apply to all AI cases.  Claims 1, 10 and 19 do not contain the level of complexity of what was claimed in 14,815,940.  Further, there is nothing in the claimed subject matter that states that it is using artificial intelligence, such as a neural network or the like.  A claim recites a mental process when the claim encompasses acts people can perform using their minds or pen and paper (see, e.g., CyberSource Corp V. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011) (determining that a claim whose “steps can be performed in the human mind, or by using a pen and paper” is directed to an unpatentable mental process)).  This is true even if the claim recites that a generic computer component performs the acts (see, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind”); see also Revised 101 Guidance, 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.”)).  The applicant further states “The Office Action does not make any attempt at determining “the claimed advance over the prior art”.  In the present application, the specification “identifies technological advances for finding the underlying design patters of the organization and decomposing the design pattern into tasks, based on information associated with context/business.” Specification at [0009].  Thus, the claims in the present application are directed to a technological advance over the existing methods for software development and information technology estimation and are not directed to an abstract idea.”   The examiner disagrees.  The examiner would first like to state that “based on information associated with context/business” is not in the claim.  The examiner further states that it is not an advancement if a human can perform the mental act.  The current claim language does not incorporate a BRI that would lend itself to a practical application or reasonably cover significantly more than an abstract idea and thus the claim rejection is maintained. 

2) The Claims are directed to an improvement in the technological process of software development and information technology estimation.
Applicant points to Enfish and states that Enfish found a computer based invention patent eligible because the claims produce technical benefits.  Applicant then states that the claims are directed to an improvement of an existing technology is bolstered by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.”.  Applicant further states that “in the present application, the specification, “identifies technological advances for finding the underlying design pattern of the organization and decomposing the design pattern into tasks, based on information associated with context/business.” (0009).  Further the specification identifies that “there remains a persistent need to incorporate design patterns specific to an specific to an organization based on tasks.  The present disclosure is directed to analyzing historical data to generate a set of design patterns for an organization, and then decomposing each design pattern to a set of tasks or scenarios.  By using tasks specific to an organization and incorporating information associated with the tasks into the design patterns, organizations can improve estimation associated with application development and information system implementation.  Specification at [0008].”  The applicant finally goes on to state “Because Applicant’s claims enable technological benefit at least in allowing development of estimation model using historical trends and feedback of actual estimations to correct future models, the claims “reflect an improvement in the function of a computer, or an improvement to other technology or technical field” which the 2019 Revised PEG has stated is indicative of practical application.”  The examiner disagrees and first would like to state “allowing development of estimation model using historical trends and feedback of actual estimations to correct future models” is non-limiting, broad and sweeping.  Allowing a human to observe historical trends and feedback and make development / corrections / modifications of estimation models does not advance the abstract idea into a practical application or amount to significantly more than the abstract idea based on its general apply to standard or field of use implications.   The examiner states that it is not a technological benefit if a human can do it.  The current claim does not preclude a human from performing the actions.  Therefore, the rejection stands. 

3. The claimed invention is not well-understood, routine conventional activity in the field of software development and information technology estimation.
The applicant argues that “The 2019 PEG specifically states that under STEP 2B the “combination of limitations that are not well-understood, routine, conventional activity in the field” is “indicative of an inventive concept” and thus amounts to “significantly more” that the abstract idea.  2019 Revised PD at 56.”,  Applicant further states that “the claims recite a combination of specific steps that are not well-understood, routine, conventional activity In the field of software development and information technology estimation” and then state the claimed limitation.  The examiner respectfully disagrees.  The examiner would first like to state that the above PEG states “significantly more” than the abstract idea”.  Limitations that are not the abstract idea are looked at to determine if the limitation is significantly more than the abstract idea.  Significantly more only applies to additional limitations.  Therefore the examiner is only looking at the last claimed limitation, the step of “provide feedback to the historical information used to generate the design pattern of the estimation model based on actual task based performance metrics for use in generating design patterns for future projects.”, is nothing more than insignificant post-solution activity.  The feedback does not improve the functionality of a computer or to any other technology or technical field (See MPEP 2106.05 (a)).  Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the rejection stands.


Regarding 35 U.S.C § 103
Applicant argues that Raffo does not teach “generate design patterns associated with a software development project based on historical information as a task level.”  The applicant states that allowing a user to “choose from numerous modeling choices” and “compare modeling components” does not teach the development based on “historical information at a task level.:” and that Raffo teaches comparison of modeling components based on pre-made GPSMs and GSMBs that are not associated with “historical information”.  
The examiner disagrees.  As stated in the above rejection Raffo et al. teaches that a software developer can utilize a combination of blocks (tasks) to create (generate) a multi-block generalized software process simulation model (design pattern) (column 3, lines 46-48).  A model and block (task) library comprises data which describes pre-made (historical) GPSMs and GSMBs which can be retrieved and used to model an entire software development process. A user can store GPSMs and GSMs that he or she created or modified in the library for future use (historical) (column 5, lines 45-51).  A user builds a conceptual model of a software design process by choosing GPSMs (tasks) that closely model the anticipated software development process for which a model is to be built.  A conceptual model is developed based on the planned development activities or an existing GPSM template is modified for a particular engineering situation (column 8, lines 66 – column 9, lines 1-10).  GSMBs are used to build the software process model (design pattern) based on the conceptual model built.  This can include utilizing pre-made (historical) GSMBs (tasks) which have been developed to represent particular process steps to represent particular process steps, such as development, inspection, or testing (column 9, lines 11-21).  Therefore, a software process model (design pattern) is generated based on historical GPSM and GSMB tasks.  The user is selecting premade (historical) GPSMs and GSMBs which are tasks, in order to generate the software process model (design pattern).  Therefore Raffo et al. teaches “generate design patterns associated with a software development project based on historical information at a task level”.
Lastly applicant argues that Raffo in view of Boyer does not disclose “decompose the design patterns into scenarios having a plurality of tasks; survey the scenario; develop a plurality of estimate baselines based on past actual estimates and survey information; develop an estimation model based on the plurality estimate baselines; and provide feedback to the historical information of the estimation model based on actual task based performance metrics for use in generating design patterns for future projects”.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The arguments are further moot due to amendments.  Please see above rejections. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199       

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199